UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2445


RAY ELBERT PARKER,

                Plaintiff - Appellant,

          v.

HUNTING POINT APARTMENTS, LLC, a/k/a Bridgeyard Apartments,
a Delaware Corporation affiliate of The Laramar Group, doing
business in Virginia as a foreign LLC; HUNTING POINT
APARTMENTS, LLC (ILLINOIS BASED), a Delaware Corporation
affiliate of the Chicago, Illinois bases, The Laramar Group;
JEFF ELOWE, President/CEO, individually and on behalf of the
Laramar Group officials as follows, Keith Harris, Marc
Jason, Tome Klaess, Steve Boyack, Bennett Neuman, Sr., Ben
Slad,   Scott   McMillan;  GINA  MCCARTHY,   the  Honorable,
Administrator, individually and on behalf of Shawn M. Gavin,
Region   3   Administrator  and  all   Region   3  officials
individually,

                Defendants - Appellees,

          and

IRA LUBERT; DEAN ADLER,

                Defendants.



                              No. 16-2153


RAY ELBERT PARKER,

                Plaintiff - Appellant,

          v.
HUNTING POINT APARTMENTS, LLC, a/k/a Bridgeyard Apartments,
a Delaware Corporation affiliate of The Laramar Group, doing
business in Virginia as a foreign LLC; HUNTING POINT
APARTMENTS, LLC (ILLINOIS BASED), a Delaware Corporation
affiliate of the Chicago, Illinois bases, The Laramar Group;
JEFF ELOWE, President/CEO, individually and on behalf of the
Laramar Group officials as follows, Keith Harris, Marc
Jason, Tome Klaess, Steve Boyack, Bennett Neuman, Sr., Ben
Slad,   Scott   McMillan;  GINA  MCCARTHY,   the  Honorable,
Administrator, individually and on behalf of Shawn M. Gavin,
Region   3   Administrator  and  all   Region   3  officials
individually,

                Defendants - Appellees,

          and

IRA LUBERT; DEAN ADLER,

                Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00590-CMH-IDD)


Submitted:   January 24, 2017             Decided:   February 7, 2017


Before KING and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ray Elbert Parker, Appellant Pro Se.       Eric Lawrence Klein,
Wilson Parker Moore, Harold L. Segall, BEVERIDGE & DIAMOND, PC,
Washington, D.C.; Dennis Carl Barghaan, Jr., Assistant United
States Attorney, Tasha Victoria Gibbs, Special Assistant United
States Attorney, Melissa Elaine Goforth Koenig, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.

                                 2
PER CURIAM:

      Ray    Elbert    Parker      appeals       the    district      court’s     orders

granting     Defendants’          motion    to        dismiss      Parker’s      amended

complaint, denying his Fed. R. Civ. P. 59(e) motion, granting

Defendants’ motion for a prefiling injunction against Parker,

and   affirming     the     magistrate      judge’s      order      denying     Parker’s

motion for sanctions.             We have reviewed Parker’s arguments in

their    entirety     and   the    record       and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Parker v. Hunting Point Apartments, LLC, No. 1:15-cv-

00590-CMH-IDD (E.D. Va. Sept. 8, 2015; Oct. 19, 2015; Oct. 27,

2015; July 13, 2016).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this      court    and    argument        would   not   aid   the

decisional process.

                                                                                AFFIRMED




                                            3